Citation Nr: 0811854	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-35 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an effective date earlier than August 5, 2004, 
for the grant of a 10 percent disability rating for service-
connected tinea corporis of the forearms and right anterior 
chest wall.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from March 1975 to December 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted a 10 percent disability rating for service-
connected tinea corporis, effective August 5, 2004.  


FINDINGS OF FACT

1.  In an October 1985 rating decision, the RO granted 
service connection for tinea corporis and assigned a 
noncompensable (zero percent) rating, effective September 12, 
1985.  The veteran did not appeal that decision, and, 
therefore, it became final.

2.  In October 1987 and February 1992, the RO continued the 
noncompensable rating for tinea corporis.  The veteran did 
not appeal either of those decisions, and, therefore, they 
became final.  

3.  On August 5, 2004, the veteran filed an informal claim 
for an increased rating for service-connected tinea corporis.  

5. By rating action in December 2004, the RO granted the 
claim for an increased rating for service-connected tinea 
corporis of both forearms and right anterior chest wall, and 
assigned a 10 percent disability rating, effective August 5, 
2004, the date the claim for an increased rating was filed.

6.  For one year prior to August 5, 2004, the facts did not 
establish that a 10 percent disability rating was warranted 
for service-connected tinea corporis of both forearms and 
right anterior chest wall.  

CONCLUSION OF LAW

The criteria for an effective date earlier than August 5, 
2004, for the grant of a 10 percent rating for service-
connected tinea corporis of both forearms and the right 
anterior chest wall have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.400, 4.118, 
Diagnostic Code 7806 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the veteran in September 2004 and March 2006 which fully 
addressed all four notice elements.  The September 2004 
letter informed the veteran of his and VA's respective duties 
for obtaining evidence and specifically asked him to submit 
any pertinent evidence and/or information in his possession 
to the RO.  The March 2006 letter informed the veteran of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  

Although the notice letters were not sent before the initial 
RO decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Following the September 2004 
and March 2006 notice letters, the RO issued a September 2005 
SOC and May 2006 SSOC that provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, and that the RO readjudicated his claim after 
notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal, because any timing error as to 
notice did not affect the essential fairness of the 
adjudication.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from August to 
September 1985, and September 2002 to April 2003.  The 
veteran was also afforded a VA medical examination in October 
2004.  Neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence which would be necessary for a 
fair adjudication of the claim and has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). Any error in VCAA notice 
has been cured in this case.  See Sanders v. Nicholson, 
supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection for tinea corporis of both forearms was 
established in October 1985, and the RO assigned a 
noncompensable (zero percent) disability rating pursuant to 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7806, effective 
September 12, 1985.  The veteran did not file a notice of 
disagreement as to the decision within one year of 
notification, and the decision became final.  

In August 1986, the veteran submitted a written statement 
wherein he requested his service-connected disability be re-
evaluated since his condition had become worse.  In October 
1987, the RO issued a rating decision confirming the 
noncompensable disability rating for service-connected tinea 
corporis.  In October 1990, the veteran filed another claim 
for an increased rating, but his claim was denied in a 
February 1992 rating decision, which again confirmed the 
noncompensable disability rating for service-connected tinea 
corporis.  The veteran did not appeal either of those 
decisions, and, thus, they became final.  

On August 5, 2004, the veteran filed an informal claim for an 
increased rating by re-submitting the written statement dated 
in August 1986, which requested that his service-connected 
disability be re-evaluated.  He was afforded a VA examination 
in October 2004 in conjunction with his claim.  Based upon 
the findings of that examination, the RO issued a rating 
decision, in December 2004, which re-characterized the 
veteran's service-connected disability as tinea corporis of 
both forearms and the right anterior chest wall, and granted 
a 10 percent disability rating, effective August 5, 2004.  In 
making its determination, the RO considered the October 2004 
VA examination report, which showed the veteran's service-
connected tinea corporis affected five percent of his total 
body surface area.  

The veteran contends that the effective date for the grant of 
the 10 percent rating should be in August 1986, the date he 
submitted his initial request for a higher disability rating.

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400 (2007).  The statute and regulation 
provide, in pertinent part, that the effective date of a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  An effective 
date for a claim for increase may be granted prior to the 
date of claim if it is factually ascertainable that an 
increase in disability had occurred within the one-year 
period immediately preceding the date of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1), (2); see 
also Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an application is received.  While the term 
"application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p), 3.155; 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Based upon a complete review of the evidentiary record, the 
Board finds that August 5, 2004, is the earliest effective 
date assignable for the grant of a 10 percent disability 
rating for service-connected tinea corporis in this case.  

As noted, the veteran contends that the effective date for 
the grant of the 10 percent rating should be in 1986.  
Specifically, the veteran argues that his service-connected 
disability has never gone away and that his claim did not 
start when he filed a claim for an increased rating in 2004.  
In support of his claim, the veteran points to the written 
statement dated in August 1986, wherein he requested a new 
evaluation for his service-connected disability.  

The veteran is correct to the extent the evidence shows that, 
after the final October 1985 rating decision, he has 
attempted to receive an increased, compensable disability 
rating for his service-connected disability at times after 
August 1986.  However, the veteran was notified that his 
claim for an increased rating was denied in October 1987 and 
again in February 1992, and he did not appeal the RO's 
determination in either of those rating decisions.  As a 
result, both the October 1987 and February 1992 rating 
decisions are final in the absence of clear and unmistakable 
error (CUE).  See 38 U.S.C.A. §§ 7105(c), 5109A; 38 C.F.R. 
§§ 3.104(a), 3.105(a), 20.1103.  Clear and unmistakable error 
has not been asserted or shown in this case, and therefore an 
effective date earlier than February 1992 is legally 
precluded.  

After the February 1992 rating decision, the veteran did not 
file a claim for an increased rating until August 5, 2004.  
Therefore, the earliest possible effective date for the 
veteran's claim is the date of receipt of the claim or the 
date entitlement arose, whichever is later, or one year prior 
to the date of receipt of the claim.  See 38 C.F.R. 
§ 3.400(b)(2)(i), (o)(1), (2).  See also Rudd v. Nicholson, 
20 Vet. App. 296, 300 (2006) (a "freestanding" claim for an 
earlier effective date, without a claim and showing of CUE in 
a prior final decision, vitiates the rule of finality and is 
not authorized by law). 

The veteran's service-connected tinea corporis is currently 
rated as 10 percent disabling under the criteria of 38 C.F.R. 
§ 4.118, DC 7806 (2007), for dermatitis or eczema.  The Board 
notes that amendments were made to the rating criteria 
evaluating disabilities of the skin, effective from August 
30, 2002.  See 58 Fed. Reg. 49,590 (July 31, 2002) (codified 
at 38 C.F.R. § 4.118, DCs 7800 to 7833 (2003)).  Generally, 
where the rating criteria are amended during the course of an 
appeal, the Board considers both the former and current 
schedular criteria.  However, in this case, the rating 
criteria were amended before the veteran filed his claim for 
an increased rating in August 2004.  Therefore, the Board 
will review the veteran's disability rating under the new 
criteria only.  

Under DC 7806, effective from August 2002, a 10 percent 
evaluation is warranted for dermatitis or eczema involving at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or, intermittent systematic therapy 
such as corticosteroids or other immuno-suppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

The first time the veteran is shown to warrant a 10 percent 
disability rating under the criteria of DC 7806 was at the 
October 2004 VA examination.  At that time, the VA examiner 
noted the veteran's service-connected tinea corporis affected 
the right anterior portion of his chest wall, which totaled 
five percent of his total body surface area, with no evidence 
of a rash affecting the other areas of the body.  The Board 
has carefully reviewed the other evidence of record, 
including VA outpatient treatment records dated September 
2002 to April 2003, and finds there is no other competent 
evidence of record which makes it factually ascertainable 
that an increase in disability occurred at any time prior to 
the October 2004 VA examination or within the year prior to 
the date of receipt of his claim for an increased rating.  
Therefore, an earlier effective date for a 10 percent 
disability rating for tinea corporis is not warranted under 
the rating criteria in effect as of August 2002, and the 
proper effective date for the 10 percent rating is August 5, 
2004, the date of receipt of the claim.  38 C.F.R. § 
3.400(o)(2).  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against a finding that an effective date earlier than August 
5, 2004, for the grant of a 10 percent evaluation for 
service-connected tinea corporis of both forearms and the 
right anterior chest wall is warranted.  See 38 U.S.C.A. § 
5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).  
Because the preponderance of the evidence is against the 
veteran's claim, the benefit-of-the-doubt is not for 
application.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to an effective date earlier than August 5, 2004, 
for the grant of a 10 percent disability rating for service-
connected tinea corporis of both forearms and the right 
anterior chest wall is denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


